18-3202-cr
United States v. Oddo

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 11th day of November, two thousand nineteen.

Present:
            ROBERT A. KATZMANN,
                  Chief Judge,
            GUIDO CALABRESI,
            RAYMOND J. LOHIER, JR.
                  Circuit Judges.
_____________________________________

UNITED STATES OF AMERICA,

        Appellee,

                 v.                                             No. 18-3202-cr

FRANCESCO ESCRIBANO, AKA BRISCO, RICHARD
TORRUELLAS, AKA JUAN RODRIGUEZ, AKA SCOOB,
AKA CHRISTIAN, AKA ESPINOSA, ALYSSA A.
GRACE, JASON A. BROWN,

        Defendants,

WAYNE ODDO,

      Defendant-Appellant.
_____________________________________




                                             1
For Appellee:                                         Joseph R. Perella, Gregory L. Waples,
                                                      Assistant United States Attorneys, for
                                                      Christina E. Nolan, United States Attorney
                                                      for the District of Vermont, Burlington, VT.

For Defendant-Appellant:                              Steven L. Barth, Barclay T. Johnson,
                                                      Assistant Federal Public Defenders, for
                                                      Michael L. Desautels, Federal Public
                                                      Defender for the District of Vermont,
                                                      Burlington, VT.

       Appeal from a judgment of the United States District Court for the District of Vermont

(Crawford, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-appellant Wayne Oddo appeals from a judgment of conviction entered on

October 18 2018, by the United States District Court for the District of Vermont (Crawford, J.)

imposing a sentence consisting principally of 24 months’ imprisonment for maintaining a drug-

involved premises under 21 U.S.C. §§ 856(a)(2) and (b). We assume the parties’ familiarity with

the underlying facts, the procedural history of the case, and the issues on appeal.

       Oddo’s sole argument on appeal is that the district court erred in applying an obstruction

of justice adjustment under § 3C1.1 of the United States Sentencing Guidelines. Specifically,

Oddo contends that he did not “conceal” Alexandra Rooker’s body by moving it from his

bedroom to an outdoor shed after providing false statements to law enforcement about Rooker’s

whereabouts. Oddo also argues that he did not specifically intend to obstruct an official

investigation by moving Rooker’s body.




                                                 2
        “Obstruction of justice enhancements are subject to a mixed standard of review.” United

States v. Ayers, 416 F.3d 131, 133 (2d Cir. 2005) (per curiam).1 “[W]e accept the [district]

court’s findings of facts unless they are clearly erroneous.” United States v. Agudelo, 414 F.3d
345, 348 (2d Cir. 2005). We review the district court’s ruling that the established facts constitute

obstruction of justice de novo, “giving due deference to the district court’s application of the

guidelines to the facts.” Id. We identify no clear error in the district court’s interpretation of

Oddo’s movement of Rooker’s body, and we agree that it constitutes obstruction of justice. The

subject of the movement, the timing of the movement, and the nature of the movement to an

outdoor shed all support findings of concealment and a specific intent to obstruct justice.

        We have considered Oddo’s remaining arguments on appeal and have found in them no

basis for reversal. For the foregoing reasons, the judgment of the district court is AFFIRMED.



                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




        1
          Unless otherwise indicated, case quotations omit all internal quotation marks,
alterations, footnotes, and citations.


                                                   3